MUNGER, District Judge.
This matter is heard on an appeal from the decision of Referee Jack, finding that the bankrupt, a few days before filing his voluntary petition, disposed of property not exempt, and applied the same in partial payment of an incumbrance upon property which was exempt; that such transaction upon the part of the bankrupt was in fraud of the bankruptcy law; and that by reason thereof the creditors are entitled to be subrogated as mortgage creditors upon the homestead to the extent of such payment, to wit, $120. This decision of the referee is affirmed.